Concurring Opinion.
Poché, J.
The Bank and the intervening shareholders seek to reduce the assessment of the two thousand shares of paid up stock from $100,000'to $25,768 75. The par value of each share is $100, and the rate of assessment was 50 per cent of such face value.
The complaint is that the taxable value of the shares should have been determined by deducting from the aggregate par value of the two thousand shares the amount shown to have been invested by the bank, at the date of listing, in securities exempt from taxation, according to existing laws, and consisting of United States bonds amounting to $146,593 75, and of Louisiana State bonds amounting.to $27,637 50, footing uj) together $174,231 25, alleged to be exempt from taxation, and as such to be deducted from $200,000, thus leaving as the taxable value of the shares the sum of $25,768 75.
They are appellants from a judgment which maintained the assessment at $100,000.
The prominent fact in this case, and which must bo borne in mind throughout the whole discussion, is that there is no question of assessing the capital stock or any other property of the bank as a corporation (which owns no taxable property whatever), but the purpose of the assessing authorities is merely to roach the taxable property of the indi*186vidual shareholders, as represented by investments in shares of stock of the bank.
For the purposes of this ease, it is immaterial to consider in what kind of securities the capital stock of the bank is invested, even though it be shown that it is actually invested in United States bonds, instead of being represented by mortgage notes, call loans or other values usually characterizing banking operations.
Practically, this proposition is not contested by plaintiffs’ counsel, who say in their brief: “It is conceded that shares in banks, whether State 03' National, are liable to taxation by the State, although the capital of the bank may be entirely invested in United States bonds.”
Tlie doctrine is too well settled by the jurisprudence of the country to be questioned at this day. Van Allen vs. Assessors, 3 Wal. 573; People vs. Commissioners, 4 Wall. 244; Bank vs. Commonwealth, 9 Wal. 353; Revised Statutes United States, Section 219.
It is, therefore, conceded as the law that the value of shares in this bank is liable to taxation by the State, and the only issue in the case is as to the mode of ascertaining their taxable value.
The contention, therefore, hinges upon the proper construction of Section 28 of Act, No. 98 of 1886, which is the law directing the manner of assessing shares in banks. That statute first provides that no assessment shall be made upon the capital stock of any bank, when the saíne is represented by shares, but that the actual shares shall be assessed to the shareholders, imposing the duty on the bank to pay the taxes thus assessed, with the right of collecting the same from Hie shareholders. It then contains the following direction:
“ All property owned by the bank, company, firm, association or corporation, which is taxable under Section 1 of this Act, shall be assessed directly to the bank, company, firm, association or corporation, and the pro rata of such direct property taxes, and of all exempt property, proportionate to each share of capital stock, shall be deducted from the amount of taxes assessed to that share under this section.”
The crucial point in the case is to ascertain the precise meaning of the language which requires the deduction of all exempt property.
Plaintiffs’ contention is that the Legislature intended to include therein bonds of the United States and of this State.
This is the error which has given rise to the whole controversy.
It must be noted that nothing in that section, or in the entire Act, indicates the slightest, intention to subject either of those securities to taxation, or oven to provide for their exemption. The lawmaker knew full well that both subjects wore beyond his reach. I-Ie knew that, under *187tlic paramount law of the land, United States bonds were not taxable, and that under the decision of this Court, in State ex rel. DaPonte vs. Board, 35 Ann. 657, State bonds were entitled to the same immunity.
What then did he moan to refer to Í
The question is answered by the first section oLthe Act, which levies a tax on “ the assessed valuation of all property situated within the State of Louisiana, except such as is exp>ressly exempted from taxation by the Constitution.” [Italics are mine.]
Turning to Article 207 of the Constitution, which is the law of exemptions, it appears that these securities are not therein enumerated, lienee it follows that they are, not in terms or expressly exempted from taxation by the Constitution. It is, therefore, clear that they wore not within the contemplation of the law-g'iver in the section under discussion, as an element of deduction from the par value of shares in banks. To allow the deduction directed in the section was a pure gratuity on the part of the State. The Legislature had the undoubted power to simply assess the shares in banks without reference to the property which might be owned by the banks, and which was actually assessed in their names, or which might be exempt under the Constitution. The deduction ordered in the section was an act of fairness, intended to lighten the burden of the shareholders; it cannot be strained beyond the limits traced by the law itself.
Nothing in the law, as thus construed, can be tortured into an implied intention or indirect mode on the part of the Legislature to tax the bonds in which the capital stock of the bank may be invested. By the very terms of the statute the capital itself is not taxed, hence the securities which may represent it in the vaults of the bank are not taxed either. It is in proof that the bank itself is not assessed for anjr property whatever.
The true meaning of the statute, as applied to this case, is to determine the taxable value of the shares, by deducting such parts of the capital stock of the bank as may be invested in property which is exempt from taxation by the State Constitution. The record shows that the bank owns no such property, hence no deduction was due or could bo claimed.
Therefore, the valuation of said shares at 50 per cent of their face value was not in contravention of law.
I, therefore,, concur in the decree.
The Chief Justice and Justices Watkins and McEnery concur in this opinion.